In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. B, No. 315,087; to the Court of Appeal, Second Circuit, No. 49,-256-KW.
Granted. Considering the factors articulated in La.Code Crim. Proc. arts. 834 and 336.1, we find no abuse of the district court’s discretion in setting and maintaining the defendant’s bail obligation at $500,000.00. Accordingly, the court of appeal’s ruling vacating the district court’s denial of the motion to reduce bail is reversed. The case is remanded to the district court for further proceedings.